March 4 2009


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           00-329
                                     _________________




IN RE THE PETITION OF THE STATE
                                                                    ORDER
BAR OF MONTANA FOR A DUES INCREASE




                                     _________________

       Pursuant to Section VI, Montana Supreme Court Internal Operating Rules (2006), the
Trustees of the State Bar of Montana have petitioned the Court for general dues increase and for
a Pro Hac Vice fee increase.
       The State Bar of Montana (Petitioner) has petitioned this Court to increase the dues for
active members of the State Bar $50, from $150 to $200 and to increase the dues for inactive
members $50, from $75 to $125. In addition, Petitioner has petitioned this Court to amend the
2005 Rules for Admission to the Bar of Montana on Pro Hac Vice for the sole purpose of
raising the fee paid by Pro Hac Vice applicants to be the same as the annual dues paid by active
members.
       The State Bar submits that a dues increase is necessary to meet the State Bar of
Montana’s increased costs of administration, lawyer’s assistance program, and to continue to
perform the Bar’s designated purposes. An increase in the pro hac vice fee will support
activities of the Bar with pro hac vice admittees assuming responsibility for an appropriate
share of the administrative costs.
       On November 19, 2008, we published notice of the petition in The Montana Lawyer and
on the State Bar of Montana’s website and ordered that responses and comments from the State




                                               1
Bar membership and the public be submitted to the Clerk of this Court on or before February
17, 2009, with a response from the State Bar on February 20, 2009.
       Seven comments in opposition to the increase were submitted along with three
comments in support; including the Montana Trial Lawyers Association and the Lawyers Fund
for Client Protection. The opponents are primarily concerned that the increase results in a
disproportionate increase on inactive members, government attorneys, and small practitioners.
       In its reply to the comments, the State Bar pointed out that the concern that a dues
increase unfairly affects certain classes of bar membership raises questions about the equity of
the current dues structure within and between classes of membership; an issue beyond the scope
of the present petition.
       Having reviewed the petition along with the comments in opposition and in support, we
conclude that the State Bar of Montana has demonstrated that the proposed dues increase is
both fair and necessary to allow the State Bar to meet its Court-ordered obligations.
       IT IS HEREBY ORDERED THAT effective immediately:
       1. The annual dues for active members of the State Bar are increased from $150 to $200
and the annual dues for inactive members are increased from $75 to $125.
       2. Rule IV(D)(10) of the 2005 Rules for Admission to the Bar of Montana is amended to
read as follows:
       The completed application along with a one-time payment to the State Bar of the
       dues currently required of active members of the State Bar along with annual
       Office of Disciplinary Counsel and Lawyers Fund Assessments.

       3. Notice to Chris D. Tweeten, President of the State Bar of Montana and Chris Manos,
Executive Director of the State Bar of Montana with the request that this Order be published in
the next available issue of The Montana Lawyer and posted on the website of the State Bar of
Montana. In addition, a copy of this Order shall be electronically published on the website of




                                               2
the judicial branch, http://www/courts/mt.gov and circulated electronically by the office of the
Clerk of this Court to all district court judges in the State of Montana.
       DATED this 3rd day of March, 2009.

                                                   /S/ MIKE McGRATH
                                                   /S/ W. WILLIAM LEAPHART
                                                   /S/ JAMES C. NELSON
                                                   /S/ PATRICIA COTTER
                                                   /S/ JIM RICE
                                                   /S/ JOHN WARNER
                                                   /S/ BRIAN MORRIS




                                               3